ACCEPTED
                                                                                                                                     01-15-00409-CR
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                               8/24/2015 12:00:00 AM
                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                              CLERK

                                                 NO. 01-15-00409-CR

                                                            IN THE                                       FILED IN
                                                                                                  1st COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
      COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL                                          DISTRICT  OF8:00:00
                                                                                                  8/24/2015  TEXASAM
                                                                                                  CHRISTOPHER A. PRINE
                                                                                                          Clerk
                                                       AT HOUSTON
....................................................................................................................................

                                            TRIAL COURT NO. 1299015

                                         IN THE 209TH DISTRICT COURT

                                            OF HARRIS COUNTY, TEXAS
....................................................................................................................................

                                  CURTIS SYLVESTER BABERS, APPELLANT

                                                                V.

                                         THE STATE OF TEXAS, APPELLEE
....................................................................................................................................

                APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
....................................................................................................................................

                                                                                 Charles Hinton
                                                                                 P.O. Box 53719
                                                                                 Houston, Texas 77052-3719
                                                                                 832-603-1330
                                                                                 chashinton@sbcglobal.net
                                                                                 SBOT #09709800
                                                                                 Attorney for Appellant
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS

FOR THE FIRST SUPREME JUDICIAL DISTRICT:

       Comes now appellant, Curtis Sylvester Babers, pursuant to TEX. R. APP.

PROC. 10.5(b) and 38.6 and moves the Court for an extension of time to file

appellant's brief, and in support shows the following:

       (A) the deadline for filing appellant's brief is August 28, 2015.

       (B) the length of the extension sought is until September 28, 2015.

       (C) the facts relied upon to reasonably explain the need for an extension

are:

       Appellant's attorney has been preparing for jury trial in the 209th District

Court in the following cases:

       1. The State of Texas vs. Russell Loge, cause number 1181851 (aggravated

sexual assault of a child) set for jury trial the week of August 10, 2015. The case

was reset until the week of October 16, 2015.

       2. The State of Texas vs. Joseph Duran, cause number 1373780 (Murder) set

for jury trial the week of August 17, 2015. The defendant entered a plea of guilty

to the trial court and the case was reset until November 20, 2015 for the

preparation of a pre-sentence investigation report and a sentencing hearing.
      3. The State of Texas vs. Herman Johnson, cause number 1409609 (Murder)

set for the week of August 17, 2015. The defendant entered a plea of guilty to the

trial court and the case was reset until November 6, 2015 for the preparation of a

pre-sentence investigation report and a sentencing hearing.

      4. The State of Texas vs. Depachej Johnson, cause numbers 1307808

(burglary of a habitation) and 1346275 (aggravated robbery) set for jury trial the

week of August 31, 2015.

      (D) No previous extensions have been granted.

      Wherefore, undersigned counsel prays this honorable court to extend the

time for filing appellant's brief until September 28, 2015.

                                                    Respectfully submitted,

                                                    /s/Charles Hinton
                                                    Charles Hinton
                                                    P.O. Box 53719
                                                    Houston, Texas 77052-3719
                                                    832-603-1330
                                                    chashinton@sbcglobal.net
                                                    SBOT #09709800
                                                    Attorney for Appellant

                             CERTIFICATE OF SERVICE

      I certify that a copy of this motion has been electronically served upon Alan
Curry, Chief Prosecutor, Appellate Division, Harris County District Attorney's

Office, 1201 Franklin St., Ste. 600, Houston, Texas 77002 on August 24, 2015.

                                                  /s/Charles Hinton
                                                  Charles Hinton

                          CERTIFICATE OF COMPLIANCE

      Appellant certifies that the word count of this document is 450.

                                                  /s/Charles Hinton
                                                  Charles Hinton